DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/7/2022 wherein claims 1, 2, 4, 11, 12 and 14 has been amended.
Claims 1-20 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 2/7/2022 overcomes the rejection of claims 1, 2, 7, 8, 10-12, 17 and 18 made by the Examiner under 35 USC 102(a)(1) over Buckley et al. (US 2012/0251756). This rejection has been withdrawn.  
Applicants amendments filed 2/7/2022 overcomes the rejection of claims 1, 2, 7, 8, 10-12, 17 and 18 made by the Examiner under 35 USC 102(a)(1) over Ylitalo et al. (US 2009/0130157) This rejection has been withdrawn.  
Applicants amendments filed 2/7/2022 overcomes the rejection of claims 1-3, 5-13 and 15-20 made by the Examiner under 35 USC 103 over Buckley et al. (US 2012/0251756) in view of Gibbons et al. (US 2010/019004). This rejection has been withdrawn.  
Applicants amendments filed 2/7/2022 overcomes the rejection of claims 4 and 14 made by the Examiner under 35 USC 103 over Buckley et al. (US 2012/0251756) in view of Gibbons et al. (US 2010/019004) in view of Parkin et al. (US 2009/0220600). This rejection has been withdrawn.  





New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-12, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 2012/0251756; of record) in view of Parkin et al. (US 2009/0220600; of record) and Mallak et al. (US 2014/0224519).
Buckley provides an adhesive backed antimicrobial cover for use on high volume touch surfaces having the following structure: 
    PNG
    media_image1.png
    257
    550
    media_image1.png
    Greyscale
wherein 184 is an antimicrobial coating (“surface coating coupled to the carrier support material comprising bioactive material to kill bioorganisms”) which is applied to the upper surface of the substrate 186 (“carrier material”) and an adhesive 180 is coated onto the lower surface of the substrate. A backing member 190 (“substrate”) is releasably coupled to the adhesive layer 180 (see instant claims 1 and 11).  It is noted that “embedded” is being interpreted as attached to.
Exemplified antimicrobial agents include silver and copper (see [0008]) (see instant claim 2)
The antimicrobial cover may be applied on to a light switch (see [0097]). Upon application of the film on to a light switch, the antimicrobial film would possess a dome shape (see instant claim 7).
The antimicrobial article is to be transparent (see [0019]) (see instant claim 8).
As it pertains to instant claims 10 and 20, because the structure and the antimicrobial active agents are the same (e.g. silver), it must necessarily follow that the composition of Buckley would have the property of being capable of inactivating coronavirus albeit unrecognized at the time of publication.
Buckley fails to teach their antimicrobial films as comprising a photocatalyst comprising titanium.
Parkin, like Buckley, is directed to antimicrobial films. Parkin’s film includes photocatalyst antimicrobial agents such as titanium dioxide. It is taught that upon activation via light, the material provides antimicrobial activity (see [0046]). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06(I). Therefore, it would have been obvious to modify Buckley to include a photocatalyst with a reasonable expectation in producing an antimicrobial film. 
Buckley fails to teach the substrate comprising an internal cavity that contacts all four surfaces of the terminal end of the flappable light switch though friction fit to retain the light switch cover to the flappable light switch during use.
Mallak is directed to antimicrobial self-adhesive light switch rocker covers having the following generic structure: 
    PNG
    media_image2.png
    258
    482
    media_image2.png
    Greyscale
wherein a light switch toggle 10 is covered on all four surfaces of the terminal end of the flappable switch with antimicrobial cover 20 (see Figure 2 and [0046]).  The cover is to be adhered to the surface of the toggle via a self-adhesive mechanism (see abstract). It is understood that “friction fit” can be broadly understood to include the cover being secured to the toggle via an adhesive mechanism. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

	






Claims 3, 5-7, 13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Buckley (US 2012/0251756; of record) in view of Parkin et al. (US 2009/0220600; of record) and Mallak et al. (US 2014/0224519) as applied to claims 1, 2, 4, 8-12, 14 and 18-20 above, and further in view of Gibbins et al. (US 2010019004; of record).
Buckley, Parkin and Mallak fail to teach the carrier support material as comprising a polyurethane.
Gibbins provides an antimicrobial laminate having the following structure: 
    PNG
    media_image3.png
    176
    556
    media_image3.png
    Greyscale
. It is taught that polyurethane is an excellent polymer for use in the film material because it possesses good film forming properties that are flexible and elastic (see [0032]) (see instant claims 3 and 13). Thus, it would have been obvious to use polyurethane in the film material of Buckley with a reasonable expectation for success in producing an antimicrobial film having flexibility and elasticity. 
As it pertains to the instant claim 5, 6, 15 and 16, given that Buckley teaches that multiple metallic antimicrobial agents are useful (e.g. zinc and silver), it would have been obvious to include both into the antimicrobial film with a reasonable expectation for success.
As it pertains to instant claims 9 and 19, Gibbons teaches that the liner material (“substrate”) may be a heat-sealable polyolefin layer (see [0045]).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611